Citation Nr: 1714038	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for urticaria with angioedema and herpes simplex (claimed as angioneurotic edema and acute gingivostomatitis).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously remanded in August 2013 for additional development, and subsequently remanded in March 2016 for a VA examination for failure to comply with the 2013 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Following issuance of the most recent supplemental statement of the case for the matter on appeal, additional evidence was associated with the record.  The additional evidence, which consists of notes regarding a missed appointment, is not pertinent to the issue on appeal.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. §  20.1304 (c) (2016).

The RO denied the claim for entitlement to TDIU in a July 2016 rating decision, and the Veteran has not appeal that denial. A claim for TDIU is not before the Board because the Veteran has not asserted, and the record does not show that the urticaria with angioedema with herpes simplex renders him unemployable.  Rice v. Shinseki, Vet. App. 447 (2009).


FINDING OF FACT

Throughout the appeal period, the Veteran's urticaria with angioedema and herpes simplex is manifested by no more than recurrent episodes occurring at least four times during the past 12-month period, responding to treatment with hydroxyzine, and there is no history of taking or requiring intermittent system immunotherapy to control his urticaria with angioedema and herpes simplex.
CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but not higher, for urticaria have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 7825 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the March 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

In this regard, the Board has satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records, post service treatment records, and Social Security Administration (SSA) records for the Veteran.  In addition, the Veteran underwent a VA examination during the appeal period in August 2016.  The Board finds that the VA examination is adequate, because the examination included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the VA examiner or raised questions about his competency.  In light of the foregoing, the Board finds that VA examination is adequate for VA purposes, and the Veteran has not identified any outstanding evidence that needs to be obtained. 


Compliance with Board Remand

As noted in the Introduction, the Board recently remanded this case in March 2016. Relevant to the appeal decided herein, the March 2016 remand directed the AOJ to make efforts to obtain all treatment records relevant to the Veteran's claim, scheduled the Veteran for a VA examination to have the examiner evaluate the current severity of his urticaria with angioedema and herpes simplex; and ascertain whether the Veteran's disability warrants or is indicated by recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control, and then readjudicate the appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2016 Board remand, the AOJ sent the Veteran a letter in April 2016 asking him to identify or submit any outstanding, relevant VA or private treatment records, as well as lay statement that shows worsening or increase in severity and the effect that worsening or increase has on his ability to work.  The Veteran responded on VA Form 27-0820 dated in May 2016 that he has no other evidence to submit and wishes to waive the remainder of his 30 days to submit additional evidence for consideration.  In addition, the Veteran was provided a VA examination in June 2016 as to the service -connected urticaria with angioedema and herpes simplex.  The examination was responsive to and consistent with the March 2016 Board remand directives.  The AOJ readjudicated the issues in the June 2016 supplemental statement of the case.  Accordingly, the Board finds that VA has at least substantially complied with the March 2016 Board remand.  See 38 U.S.C.A. §  5103A (b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's urticaria with angioedema and herpes simplex is currently rated under the provisions of Diagnostic Code 7825 as 10 percent disabling effective July 12, 2008.  Under this code section, for urticaria, or hives, a 60 percent rating is assigned for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy; 30 percent for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control; 10 percent for recurrent episodes occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics; and a noncompensable evaluation is assigned for no more than tropical therapy required during the past 12-month period.  38 C.F.R. § 4.118.  The Board notes that the diagnostic codes which are relevant to the claim herein were not altered by the change in diagnostic codes in 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Thus, the considerations are the same.

The Board finds that there is not adequate pathology in the record to support a rating higher than 10 percent for urticaria with angioedema and herpes simplex at any time throughout the appeal period.  38 C.F.R. § 4.40 .

Turning to the relevant evidence, the service treatment records showed treatment for urticaria, herpes simples and gingivostomatitis.  The VA examination dated in December 2008 showed the Veteran was not on specific treatment for herpes simplex.  During his December 2008 examination the Veteran stated he gets some relief from continued use of antihistamines but it has not totally solved his problem and he continued to breakout.  The Veteran also stated at the 2008 examination, he occasionally noticed whitish blotchy areas in side his mouth.  On examination, the VA examiner opined there was no evidence of any lesions or herpetic problems or herpetic rashes.  However, the examiner found that the Veteran had small erythematous maculopapular lesions over the trunk and the back that were consistent with urticaria lesions.  The examination showed a diagnoses of urticaria with angioedema and that herpes simplex was in remission.  In addition, the Veteran contended that he had rash in his skin, he stated he was swollen up with a red patchy rash "all over his body," and his chin swelled up and he itched.  He stated he did not have to visit an emergency department because his throat closed and he could not breathe, but he got some relief with antihistamines and Trazodone, however, the problem never resolved, so, he kept having recurrent attacks.

On VA examination in June 2016, the examiner reviewed the entire claim files including treatment records from Danville VA Medical Center dated in March 2009 through April 2016.  The Veteran contended the urticaria with angioedema flared-up about 4-6 times a month each time lasting 6 to 8 hours.  He stated the rash was associated with burning and itching of the eyelids without discharge and throbbing of the lips; he denied any oral ulcers or blisters or swelling of the tongue, or discharge from the nose or eyes.  He also contended that at times the bottom of his feet itched with the feeling of swelling with redness, but the symptoms subsided within 3-6 hours of taking medication.  The Veteran stated that, other than regular appointments to see his primary care doctor to receive his usual medication (which helps shortens the duration of rash, itching, swelling, and burning), he had not been to the emergency room for the urticaria with angioedema and herpes simplex at any time.  See June 2016 VA Examination Report.  The VA examination showed near constant non-systemic treatment with antihistamines, and no visible skin conditions.  Upon examination, the examiner noted, that the Veteran did not have any skin rash-urticaria/angioedema swelling of lips, eyelids, ear lobes, or any oral ulcers.  The examination also showed the Veteran's face, trunk, extremities, and feet were also without any swelling, erythema, urticaria, or rash.  Furthermore, the examiner opined that there is no evidence of generalized lymphadenopathy or jaundice, his mucus membrane was described as pink, and there were no signs of anemia or clubbing fingers.  In addition, the examination report showed that there was no inflammatory swelling or masses.  The examiner further opined, that the Veteran's lungs were clear and without rhonchi, rales, or wheezing bilaterally; and his skin was without rash and unremarkable for urticaria with angioedema and herpes simplex.

The Board has considered the aforementioned evidence and finds that it collectively demonstrates that during the entirety of the pendency of the claim, the Veteran's service-connected urticaria is manifested by symptoms that more closely approximate the criteria for a 10 percent rating under Diagnostic Code 7825, which contemplates recurrent episodes occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics. 38 C.F.R. § 4.7. The Board notes, that the evidence does not demonstrate that the Veteran's urticaria/angioedema and herpes simplex was manifested at any point during the pendency of the claim by recurrent debilitating episodes occurring at least four times during the past 12-month period, and requiring intermittent systemic immunosuppressive therapy for control, as contemplated in the criteria for a rating in excess of 10 percent under Diagnostic Code 7825.

Based on the evidence delineated above, the Board finds that the totality of this evidence shows that the Veteran's symptomatology during the entire appeal period more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 7825.  Therefore, his claim for an initial compensable rating in excess of 10 percent, for urticaria with angioedema and herpes simplex is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Other Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected urticaria with angioedema and herpes simplex with the established criteria found in the rating schedule.  The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  As determine above, the Veteran's service-connected urticaria with angioedema and herpes simplex have been manifested by rash, burning and itching of the eyelids without discharge and throbbing of the lips; he denies any oral ulcers or blisters or swelling of the tongue, or discharge from the nose or eyes.  When comparing this disability with the symptoms contemplated by the rating criteria, the Board finds that the effects of the Veteran's disability has been fully considered and are contemplated in the assigned schedular ratings.  Thus, referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. 111. 

TDIU

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Board notes, that this case is distinguishable from Rice, in this case, the claim for TDIU that was denied in the July 2016 rating decision was specifically based on the spine and anxiety conditions and had nothing to do with the urticaria.  The Veteran has not asserted, and the record does not reflect, that he is rendered unemployable, even in part, due to his service-connected urticaria.  Indeed, on his November 2016 application for TDIU, he asserted that he cannot work due to his service-connected spine disability and anxiety disorder, and he has not appealed the denial of his TDIU claim.  Furthermore, the information of record shows that the Veteran works part-time, and takes classes at a Community College off and on fulltime since March 2015.  Therefore, even though TDIU is raised by the record, it has not been raised as part of the increased rating claim presently before the Board.  Thus, the Board does not have jurisdiction over a TDIU claim at this time, and no further action pursuant to Rice is necessary.


ORDER

A rating in excess of 10 percent for urticarial with angioedema and herpes simples for the entire period is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


